DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The preliminary amendment filed December 19, 2018 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: at para [0013], the newly added phrase regarding the screen plate: “having a plurality of meshes” that is also newly recited in claims 5 and 14 (see the Section 112(a) and (b) rejections below).  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 9 is objected to because of the following informalities: At lines 4 and 5, “facing” should be “face.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Both claims 5 and 14 have been amended to recite that the screen plate has “a plurality of meshes.”  There is no support in the specification for this addition other than the newly added phrase at para [0013] made by preliminary amendment that also is not supported by the specification as originally filed (see objection to specification above).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Regarding claim 1, at lines 4-5, the phrase “and detachably disposed to the bearing surface” renders the claim unclear.  The claim does not recite which element is “detachably disposed to” the bearing surface of the thin film bearing device.  Is it the arched surface of the substrate fixing device?  Is it the material being worked upon? (i.e., the thin film?)  Furthermore, “disposed to” is unclear.  The term disposed is understood as being synonymous with “placed” or “arranged” and the preposition “to” is typically used to indicate movement or action, not an indicator of position or arrangement.   Did Applicant intend to recite “disposed on”?  

Regarding claims 1, 10 and 12, second to last line, “the other end” lacks antecedent basis.

Regarding claims 10-18, claim 10 is understood as a method claim that depends from apparatus claim 1.  However, it is not clear what is meant by the film coating method being “applied to” the apparatus of claim 1.  Thus, claim 10 and claims 11-18 that depend either directly or indirectly therefrom are indefinite.   Although the fact that an independent claim and dependent claims are in different statutory classes, does not, in itself, render the latter improper, in this instance, claim 10 is also rendered indefinite because the body of claim 10 does not otherwise reference the claim limitations of claim 1.  Antecedent basis is unclear because apparatus features in the 
Because method claim 10 is of a different statutory class than apparatus claim 1, to provide clarity, it is suggested that claim 10 be rewritten in independent form by incorporating all the limitations of claim 1 into claim 10 and then correcting antecedent basis issues accordingly.

Regarding claims 2 and 11, “the arched surface ridge” recited in claim 2 lacks antecedent basis.  Also, “convexity d” recited in each of claims 2 and 11 is unclear.  The term convexity is understood as being a quality or state of being convex.  The letter “d” is not further defined in the claim.  Thus, it is unclear if “d” is a unit of measure and if so, the location/boundaries defining such measure.     

Regarding claims 5 and 14, in addition to the Section 112(a) issue discussed above, it is unclear what is meant by a “plurality of meshes.”   Neither the term screen nor the term mesh is defined in the application.  The term mesh is understood as a structure having a weblike pattern or open texture with evenly spaced holes (see attached definition of “mesh” from Merriam-Webster).  The term screen is also understood as being a structure having holes that may be in the form of a net or wire mesh, for example (see attached definition of “screen” from Merriam-Webster).  In view of these definitions, it is not clear how a screen includes a plurality of meshes or how a suction pipe communicates with an individual mesh.  From Fig. 4 and the discussion at para [0048] it appears that Applicant may intend that the screen plate feature 21 located 

Regarding claims 7 and 16, the recitation of “a second adsorption structure,”  “second adsorption pads” and “second suction pipes” is unclear because respective claims 1 and 10 do not recite a first adsorption structure, pads or pipes.  Did Applicant intend for claim 7 to depend from claim 6 and claim 16 depend from claim 15?  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 10, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wuhan China Star Optoelectronics Technology Co., Ltd., CN 105398181A, published March 16, 2016 (hereafter CSOT), made of record by Applicant and discussed with reference to the machine translation provided by Applicant.    

Regarding claim 1, CSOT discloses a film coating apparatus for coating a thin film on a substrate (laminating glue 20 described as an adhesive tape (i.e., a film) and illustrated in apparatus of Fig. 1 as a film being coated onto glass substrate 10 (see description at page 4 third paragraph to fifth paragraph; and last three paragraphs of page 5 through fourth paragraph of page 6). The examiner notes the subjective nature of the term “thin” film and that in the absence of quantification, such subjective terminology fails to exclude the prior art from consideration as such.
At Fig. 1, CSOT discloses a substrate fixing device (fixing jig 100) having an arched surface (fixing table 110 with convex curved surface) for fixing the substrate (glass substrate 10 fixed on curved surface using vacuum pipes 120 that extend through convex surface) (page 6, first four paragraphs); and
a thin film bearing device (adhesive tape bearing fixture 200; see comment above regarding subjective term “thin”) having a bearing surface opposite to the arched surface (see Fig. 1 illustrating adhesive 20 being held on surface of platform 210 arranged opposite the convex surface of table 110), and detachably disposed to the bearing surface (see Section 112(b) rejection above; on the merits, as currently understood, the jig 200 includes suction pipes 220 for holding the adhesive tape 20 and is configured to allow the tape 20 to detach from the platform 210 during application of 
CSOT discloses a press roll, roller 320, in Fig. 1 and page 6, fourth paragraph that is located on the same side of the device as the tape bearing fixture 200 and thus opposite the substrate fixing jig 100.  Regarding the recitations in claim 1 following the press roll, it is noted that the position of the press roll “at a side of the thin film,” that the roll is  “movable toward the substrate” and “configured to roll from one end of the thin film to the other end” are all functional limitations that are directed to the material being worked upon (the substrate and the film) and not to the structure recited in this apparatus claim.  These limitations are directed to the operation of the device and do not provide further structural limitations to the claim.  
In order to advance prosecution, it is noted that CSOT also discloses these functional limitations.  The press roll (roller 320) of CSOT is located at a side of the thin film away from the substrate fixing device (see location of roller 320 in Fig. 1 pressing on the tape 20 at a surface of the tape that faces away from the substrate fixing jig 100) and movable towards the substrate (10) and configured to roll from one end of the thin film (the adhesive tape 20) to the other end (at page 6, fourth paragraph, CSOT discloses the roller 320 is attached to a pneumatic rod 310 that provides pressure to the roller 320, the roller in turn presses the bonding adhesive 20 to the curved substrate, the jig 100 being movable so that the roller rolls from one end of the tape 20 to another end of the tape (see also page 7, penultimate paragraph).   


claim 10, see the rejection of claim 1 above, which is incorporated herein, for CSOT disclosing the thin film coating apparatus of claim 1.  
Regarding the method steps of claim 10, CSOT discloses the following:
fixing a substrate on an arched surface of a substrate fixing device (Fig. 1; glass substrate 10 fixed onto jig 100 at an arched surface thereof (page 6, second paragraph and page 7, second paragraph); 
placing a thin film on a bearing surface of a thin film bearing device (Fig. 1; adhesive tape 20 (i.e., thin film) shown placed on platform 210 of tape bearing fixture 200 (i.e., thin film bearing device)(page 6, third paragraph and page 7, third paragraph); 
controlling a press roll to press the thin film towards the arched surface and to roll from one end of the thin film to the other end, so that a portion of the thin film opposite to the press roll is coated to the substrate (Fig. 1; adhesive tape 20 shown being pressed on the substrate 10 using roller 320 (i.e., press roll) attached to pneumatic rod 310 that controls pressure to the roller (page 6, fourth paragraph and page 7, fourth and seventh paragraphs).

Regarding claims 4 and 13, at Fig. 1, CSOT discloses an adsorption structure for adsorbing the tape 20 (i.e., thin film) in the form of a plurality of vacuum pipes 220 (page 6, fourth paragraph and page 7, sixth paragraph).

Regarding claims 8 and 17, CSOT discloses a driving device in the form of pneumatic rod 310 (page 6, fourth paragraph) attached to the roller 320 that rolls and presses the tape 20 against the arched surface of the substrate 10, the rod 310 being .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CSOT as applied to respective claims 1 and 10 and further in view of Slikkerveer, US 2006/0098153 (hereafter Slikkerveer).

Regarding both claims 2 and 11, CSOT is silent as to the recitation in these claims of a convexity d of the arched surface and a thickness a of the substrate satisfying an equation: d < 2a.  It is noted that because “d” is not clearly defined in the claim, any rejection on the merits is rendered difficult.  Therefore, art has been applied below that teaches a relationship between film component thickness and curvature of the equipment used to form a film coating on a substrate. 
Slikkerveer teaches a method of manufacturing curved flat panel display devices that further includes bonding at least a first film to the surface of a second film so that the films are held in a curved shape due to the adhesion between the films (Abstract). In an embodiment of Slikkerveer, a film is pre-tensioned, followed by lamination with another film, the release of the pretension force providing a desired curve in the laminated product (paras [0007]-[0011]).  The pre-tensioning may be provided by placing one film on a mold to result in a bent shape, followed by application of the second film.  Slikkerveer teaches the resulting curved laminate will spring back a little after removal from the mold (paras [0022] and [0033]).  Slikkerveer also teaches providing a film of selected thickness to shift a plane of essentially zero tensile or compressive stress of a display device upon bending such device to a desired plane (para [0013]).  Slikkerveer further teaches that the spring-back effect is due to the stiffness of the films forming the laminate and the amount of spring-back dominantly depends on the thickness and the Young’s modulus of the inherent films (para [0022]).  Thus, Slikkerveer teaches both film thickness and Young’s modulus of a film, as well as a curvature of a mold are result effective variables to be considered when bonding films on a curved surface so that a resulting curved laminate has a desired amount of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus and method of CSOT in view of the teachings of Slikkerveer to design a curvature of the substrate fixing device based, at least in part, upon the thickness of the substrate being held by such substrate during coating with a film, in order to advantageously result in a desired curvature of the final product after spring-back, as taught by Slikkerveer. 

Claims 3, 5, 9, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CSOT as applied to respective claims 1 (for claims 3, 8 and 9), 4 (for claim 5), 10 (for claims 12, 17 and 18) and 13 (for claim 14) and further in view of  Fujifilm Corp., JP2007058943A, published March 8, 2007 (hereafter Fujifilm) and discussed with reference to the attached machine translation thereof.

Regarding claims 3, 5, 12 and 14, CSOT teaches the use of a plurality of suction pipes for holding both the substrate and the thin film (see Fig. 1 and page 6).  However, CSOT is silent as to providing a screen plate having the form of a mesh located between the adhesive tape bearing surface and the tape (i.e., thin film) with the press roll located at a side of the screen plate away from the thin film so that the press roll presses and rolls the screen plate and the tape (thin film) against the arched surface in order to coat the film on the substrate.  
a screen plate), the screen described as being a flexible mesh-like sheet having a large number of micropores (para [0031] and [0010]).  As illustrated in Figs. 5A and B, the screen plate of Fujifilm is located between the film 15a and the suction plate 33 (bearing surface), the press roll 40 pressing against both the screen 36 and film 15a to coat the film onto the substrate 21 (para [0040]).  The roller 40 is described as pressing the film 15a from one end to the other (para [0040]).  Fujifilm teaches the film is vacuum-adsorbed on the screen, the screen is pushed upward by the roller and one end of the sheet is applied while applying constant pressure to the sheet (para [0010]).  Fujifilm teaches that its process and apparatus provides a constant pressure so that air bubbles do not enter between the adhesive layer located on the substrate and the film 15a (para [0040]). It is noted that CSOT is also concerned with reducing bubbles (see last paragraph of page 4). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing the claims of the invention to modify the apparatus and method of CSOT to include the screen feature of Fujifilm for the benefits taught in Fujifilm including the application of a constant pressure to the film during lamination, the constant pressure by the roller on the screen resulting in air bubble exclusion.
claims 9 and 18, CSOT is silent as to a feature of a rotating shaft having a first rotational position for making the arched holding surface of the substrate fixing device rotate to face towards the thin film bearing device and a second rotational position for rotating the arched surface face away from the thin film bearing device. 
As discussed above, Fujifilm teaches a laminating device and method for accurately laminating a film 15a onto a glass substrate 21 (Fig. 5A and B; paras [0027]-[0029] and [0036]-[0041]).  To provide improved accuracy, upper substrate holding suction plate and lower film holding suction plate are preferably positioned so that first and second marks on the plates are matched based on a captured image (paras [0010]-[0011]).  After aligning the upper and lower plates, a roller is used to press the film upwardly onto the substrate located on the upper plate (para [0010]).  Movement between the plates is made possible in part by a hinge portion 45 (i.e., rotating shaft) for rotatably holding the upper suction plate 33 (Fig. 3 and para [0033]).  Fig. 3A illustrates a position for holding the substrate suction plate 33 facing away from the film suction plate 31 and Fig. 3B illustrates another position for holding the substrate suction plate 33 facing towards the film suction plate 31.  The hinge feature allows for positioning of the substrate 21 onto suction plate 33 and film 15a onto suction plate 31 when the apparatus is in the rotational position illustrated in Fig. 3A wherein both plates are oriented horizontally and spaced from one another  (paras [0036]-[0037]).  Following rotation, a facing arrangement illustrated in Fig. 3B (para [0038]) then allows for fine tuning of alignment between the substrate and the film (para [0038]-[0039] and the roller 40 is then moved upwardly by cylinder 42 to accurately laminate the film 15a onto substrate (para [0040]-0041]).
.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over CSOT as applied to respective claims 1 and 4 and 10 and 13 and further in view of  Aoki et al., US 2011/0141448 (hereafter Aoki).
Regarding claims 6, 7, 15 and 16, CSOT teaches using a plurality of vacuum suction pipes to hold the tape 20 (i.e., thin film) and the substrate 10 (see Fig. 1 vacuum suction pipes 220 (for the tape) and 120 (for the substrate)(disclosed at page 6).  However, CSOT is silent as to the use of adsorption pads located on bearing surfaces that are in communication with the suction pipes.
Aoki is directed to methods of holding and moving substrates, such as glass plates, by vacuum adsorption (paras [0003]-[0006]).  With reference to Fig. 5, a substrate holder of Aoki includes a plurality of adsorption pads 92 located on a substrate tray 90 (i.e., bearing surface) upon which a substrate P is held (Figs. 4 and 5, paras [0085]-[0091]).  The plurality of pads communicate with a plurality of piping members located in support sections 91 wherein gas is suctioned through the pads 93 to hold the substrate P (para [0089]).  Pads 93 also cooperate with air cylinders 53 and guide members 54 that move vertically (paras [0082]-[0085]), allowing the pads 93 to 
It would have been obvious to one of ordinary skill in the art at the time of effective filing the claims of the invention to modify the apparatus and method of CSOT to include adsorption pads according to Aoki for the predictable advantage of providing a  location at which suction is drawn for holding a substrate or film in place and further, for the advantage of providing a support surface for the substrate or film from below by moving the pads upwardly via the cooperating air cylinders and guide members taught by Aoki.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CYNTHIA L SCHALLER/Examiner, Art Unit 1746